UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

JEANINE ANN ONEILL,
Plaintiff,
v. Case No: 6:19-cev-2359-GKS-EJK

COMMISSIONER OF SOCIAL
SECURITY,

Defendant.

 

ORDER
THIS CAUSE comes on for consideration upon the Report and

Recommendation of the United States Magistrate Judge entered on April 13, 2021,
(Doc. No. 28), pertaining to Plaintiff Jeanine Ann ONeill's Petition for EAJA [Equal
Access to Justice Act] Fees pursuant to 28 U.S.C. 2312(d), and Request for Oral
Argument (Doc. 24). The Commissioner of Social Security filed an Opposition to
Plaintiff's Petition. (Doc. 26). Neither party has filed Objections to the Report and
Recommendation.

Following review and consideration of the Report and Recommendation, it is

hereby ORDERED and ADJUDGED as follows:
1. United States Magistrate Judge Embry J. Kidd’s Report and
Recommendation (Doc. 28) is APPROVED and ADOPTED and is made part of
this Order for all purposes, including appellate review.

2. As the prevailing party, Plaintiff Jeanine Ann ONeill is awarded Equal
Access to Justice Act attorney’s fees. Plaintiff's Petition for EAJA Fees Pursuant to
28 U.S.C. 2312(d), and Request for Oral Argument, is GRANTED in part and
DENIED in part. The Court AWARDS Plaintiff attorneys’ fees in the amount of
$6,785.23; and

3. Plaintiff's request for oral argument is DENIED as MOOT.

4, The Clerk of Court is directed to ENTER JUDGMENT accordingly, in
favor of Plaintiff Jeanine Ann ONeill and against Defendant Commissioner of Social

Security.

DONE AND ORDERED at Orlando, Florida, this [4 day of May,

 

 

2021.
on
G. KENDALL SHARP
SENIOR UNITED STATES DISTRICT JUDGE
Copies to:

Counsel of Record
Unrepresented Parties
